Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. – hereinafter Yoo (US 2010/0268789) in view of Rathi (US 2008/0209040)
 
As per claim 1, Yoo discloses a method implemented by a proxy comprising:
receiving a response to a first web probe to a destination server; ([0032]-[0033]; Fig. 4: item 440)
caching data associated with the response to the first web probe in a cache; ([0032]-[0033]; Fig. 4: item 485)
wherein the data includes unique entries created based on request properties ([0016]; For example, when the system is operating as an HTTP cache, then the request component 110 receives HTTP GET requests that specify a Uniform Resource Locator (URL) that a client is requesting to retrieve. When the component 110 receives the request, it may parse the protocol to retrieve the URL and pass the URL to the matching component 120 to determine whether there is a matching cache item. When requested content is available in the cache (and is not expired), the system 100 responds to the request with the cached item. When requested content is not in the cache (or is expired), the system 100 forwards the request to the next tier, which may include additional cache servers or one or more origin servers, to obtain the requested content through the forwarding component 140 described herein.)
receiving a request for a second web probe to the destination server; and([0032]-[0033]; Fig. 4: item 470)
serving a response to the second web probe utilizing the data in the cache in lieu of forwarding the second web probe to the destination server. ([0032]-[0033]; During this process, the edge cache 410 received 49,999 additional requests 470, but held the requests at the edge cache 410 in anticipation of the response 485 without contacting the parent cache 420 or origin server 430. After the edge cache 410 receives the response 485, the edge cache 410 provides individual responses 490 to each of the pending requests 440 and 470. )
Yoo fails to disclose applying all policies to the response served utilizing the data in the cache that are applied to regular traffic. 
Rathi discloses applying all policies to the response served utilizing the data in the cache that are applied to regular traffic. ([0038]; when a request is received and the resource associated with the request does not have a DN entry in the cache, then the distributed directory caching service uses policy to decide which directory service or environment can be used to service the desired request and resource on behalf of the original requestor (client, user, automated program, etc.))
It would have been obvious before the effective filing date of the invention for the teachings of Yoo to be modified so that unique entries in the cache to implement a policy based upon a distinguished name (DN) entry to determine who should the user’s request for data.  This would have enabled the most recent version of the data to be returned to the user and enables synchronization with each of the available replicas.  (Rathi, [0025])

As per claim 3, Yoo / Rathi disclose the method of claim 1, and Yoo discloses further comprising receiving a request for the first web probe prior to the response; and sending the first web probe to the destination server prior to the response. ([0033]; During this process, the edge cache 410 received 49,999 additional requests 470, but held the requests at the edge cache 410 in anticipation of the response 485 without contacting the parent cache 420 or origin server 430; Fig. 4 : items 450, 460)


As per claim 5, Yoo / Rathi disclose the method of claim 1, and Yoo discloses wherein the data in the cache includes how the first web probe is forwarded to the destination server. ([0017]; The key may include a URL or other identifier that identifies cached content as responsive to a particular request. For example, for HTTP caching, the key is a URL, and the matching component 120 determines whether content matches a received request based on the URL in the request and a URL associated with each cache item; [0027]-[0028]; Fig. 2: items 220, 230, 240, 250, 260)

As per claim 7, Yoo / Rathi disclose the method of claim 1, and Yoo discloses wherein the web probe is one of a Hypertext Transfer Protocol (HTTP) and HTTP-Secure (HTTPS) request to a Uniform Resource Locator (URL) of the destination server. ([0029]; . For example, if the request was an HTTP GET request, then the response provides a standard HTTP response (e.g., 200 OK) indicating whether the request succeeded and if so providing the requested HTTP content.)

As per claims 9 and 17, please see the discussion under claim 1 as similar logic applies.

As per claims 11 and 19, please see the discussion under claim 3 as similar logic applies.  


As per claim 13, please see the discussion under claim 5 as similar logic applies.  

As per claim 15, please see the discussion under claim 7 as similar logic applies.  

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2010/0268789) / Rathi (US 2008/0209040) further in view of Hotz et al. – hereinafter Hotz (US 2004/0039798)

As per claim 2, Yoo / Rathi disclose the method of claim 1.  The combined teachings of Yoo / Rathi  fail to disclose further comprising removing the data in the cache after a configurable time period.  Hotz discloses removing the data in the cache after a configurable time period.  ([0210] [0210] Further, in some embodiments, a management thread is incorporated into the cache design. This thread comes to life at a configurable interval and walks through the RR data cache, deleting any stale entries that it encounters)
It would have been obvious before the effective filing date of the invention for the combined teachings of Yoo / Rathi to be modified so that the cache delete the stale entries after an predefined interval as taught by Hotz. This would have beneficial because it ensures the most active data is readily available.  (Hotz, [0210])

	
As per claims 10 and 18, please see the discussion under claim 2 as similar logic applies.
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2010/0268789) / Rathi (US 2008/0209040) further in view of  Phathisile Sibanda, Database Evaluation A Comparative Investigation and Evaluation of Oracle 9i and SQL Server 2000 with respect to Performance and Scalability, 2005, pages 1-55. – hereinafter Sibanda
As per claim 4, Yoo / Rathi disclose the method of claim 1, however fails to disclose explicitly  further comprising receiving a third web probe while a response to a fourth web probe is outstanding; and queuing the third web probe until the response to the fourth web probe is cached. Yoo would have been easily modified so meet the third and fourth request as claimed .
It would have been obvious before the effective filing date of the invention for the teachings of Yoo to be modified to teach that a “forth request” under broadest reasonable interpretation (BRI) to perform the same functionality as the 1st request with a cache miss as the requests is a directed to a specified (different) URL as the teachings of Yoo teaches that the request component 110 receives HTTP GET requests (multiple) that specify a Uniform Resource Locator (URL) that a client is requesting to retrieve  as in [0016] and third request equates to the holding requests (Fig. 4: item 470) waiting for the response from the 4th request using the teachings as specified in Fig. 4 of Yoo.  The benefits would yielded predicable results of reducing network consumption between cache server and the origin server and lowering the resource requirements of the origin server. (Yoo, [0007])
	The teachings of Yoo / Rathi fail to disclose recording the wait time in the queue, and deducting the wait time from Time To First Byte (TTFB) and Time to Last Byte (TTLB) calculations.
Sibanda discloses recording the wait time in the queue, and deducting the wait time from Time To First Byte (TTFB) and Time to Last Byte (TTLB) calculations. (Latency measured at the client side is the time that elapses between sending a request, and receiving the response. This includes request queue time, execution time and any network latency that may occur. There are two common measurements used with client side latency: “Time to First Byte” (TTFB), which is measured as the time between sending the request and receiving the first byte of the response, and “Time to last byte” (TTLB), which is measured as the time between sending the request and receiving the last byte of the response [Meier et al, 1994]., Section 2.3.1.1 Response time; Page 15)
	It would have been obvious for the combined teachings of Yoo / Rathi to be modified so that the request queue time and the difference between the Time to First Byte and Time to Last Byte is measured and recorded.  This would have been beneficial it produces high throughput, good response times, good data consistency and concurrency to enable quick data access and servicing of requests of the websites. (Sibanda, Section1.2, Project Motivation, Page 3)
	

As per claims 12 and 20, please see the discussion under claim 4 as similar logic applies.  


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2010/0268789) / Rathi (US 2008/0209040) further in view of Neal (US 2017/0111256)

As per claim 6, Yoo / Rathi disclose the method of claim 1, however, fails to disclose wherein the response to the second web probe includes truncated data.  Neal discloses wherein the response to the second web probe includes truncated data.  ([0056] In response to the determination, the response is truncated to include less than all of the requested hierarchically arranged data (620). Reference data (e.g., sentinel value) indicating that the response has been truncated is inserted into the truncated response (625). In some cases, the reference data can include a network location from which data truncated from the response is retrievable. In some cases, the network location can be inserted in the hierarchical level of the data that was truncated from the response. )
It would have been obvious before the effective filing date of the invention for the combined teachings of Yoo / Rathi to be modified so that the response to the second web probe which is a hold status until the first response is cache and pulled from the cache of Yoo includes truncated data.  The motivation would have been to account for the limited memory constraint at the cache to response to queries in a dynamic environment. ([0005]) 

As per claim 14, please see the discussion under claim 6 as similar logic applies.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2010/0268789) / Rathi (US 2008/0209040) further in view of Mainali et al. – hereinafter Mainali (US 2019/0004863)

As per claim 8, Yoo / Rathi disclose the method of claim 1, however fails to disclose wherein the data in the cache is stored as a hash table with a key being an identifier for a tenant plus a hash of the first web probe and a value is results.  
Mainali discloses wherein the data in the cache is stored as a hash table with a key being an identifier for a tenant plus a hash of the first web probe and a value is results.  ([0006]; Based on the tenant request, a provisioning operation to provision IOPS in a hybrid range-hash table storage with hash-based partitioning is determined. The provisioning operation is selected from one of the following: a table creation provisioning operation, an IOPS increase provisioning operation, and an IOPS decrease provisioning operation. The selected provisioning operation is executed using a table operating based on a hash partition model. The operations engine further receives a user request. The user request comprises a partition key value. A hash value is determined for the partition key value, where the hash value corresponds to the table associated with the requested number of IOPS. Based on the hash value, accessing data associated with the table.)
It would have been obvious before the effective filing date for the combined teachings of Yoo / Rathi to be modified so that the key of the hash table that is stored in cache per [0027] identifies the tenant making the request for the first web probe and accesses the data based with the table as taught by Mainali. The benefits of doing so would have provided efficient processing of distributed data and efficiency in storage and retrieval of distributed data. (Mainali, [0002])

As per claim 16, please see the discussion under claim 8 as similar logic applies. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454